Citation Nr: 1546710	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The service member was on active duty from October 1965 to March 1971, and from June 1971 to October 1973. It is noted that for VA compensation purposes, service member's first period of service is honorable for VA purposes and the second period of service is not considered honorable for VA purposes. The service member died on April [redacted], 2006; the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The most recent and current processing has occurred via the Milwaukee VA Pension Center.  

This issue was previously before the Board in August 2012, where the Board remanded the issue of entitlement to service connection for a psychiatric disorder, for accrued benefits purposes, and entitlement to service connection for the cause of the Veteran's death for additional development.  In a December 2012 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death.  The rating decision additionally granted Dependent's Education Assistance benefits, and a 60 percent rating for the grant of coronary artery disease, and entitlement to total disability based on individual unemployability (TDIU).  The Board remanded the psychiatric claim so that a Statement of the Case could be issued.  The SOC was issued in February 2013.  The appellant provided a timely substantive appeal in February 2013, and the claim has returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2006.

2.  On December 21, 2009, the appellant filed a claim for "DIC only" benefits, but discussed the Veteran's anxiety disorder in her claim for death benefits.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Effective October 10, 2008, the law concerning substitution in the case of the death of a claimant changed.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  Here, unfortunately, the claim must be considered as an accrued benefits claim only, as the requirements for a substitution are not met.  The Veteran died prior to October 10, 2008.  Having died in April 2006, the claim for service connection for an acquired psychiatric disorder does not meet the criteria for substitution, and will be addressed as an accrued benefits claim.

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim for accrued benefits must be denied because she did not file a claim in a timely matter.  As such, her claim is being denied as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the claim at issue.

Laws and Regulations

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996). 

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  

On review of the record, the Veteran died in April 2006.  

In June 2009, the RO received a request from the appellant for a copy of the Veteran's claims files.  This communication does not indicate intent to file a claim for either accrued benefits of dependency and indemnity compensation (DIC).  The date stamp on the appellant's DIC claim is December 2009.  

The appellant's claim was not filed within one year of the date of death, and was untimely.  38 U.S.C.A. § 5121(c).  The Board notes that the August 2012 remand initiated the claim of entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes.  The Board directed that the RO issue an SOC, and the appellant provided a timely substantive appeal.  In Percy v. Shinseki 23 Vet. App. 37, 45 (2009) the Court found that the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy at 41.  Similarly, the Board cannot waive the timeliness with regard to filing a claim for accrued benefits as 38 U.S.C.A. § 5121(c) specifically states that "applications for accrued benefits must be filed within one year after the date of [the Veteran's] death." (Emphasis added).  Thus, the Board's 2012 remand for the issuance of an SOC was a failure of forethought, as the date of the filing for DIC benefits barred the appellant from entitlement to accrued benefits.  

The only correspondence received prior to the December 2009 claim was the June 2009 request for a copy of the claims file and October 2009 documents regarding the Veteran's treatment for his heart.  Obviously, this information did not pertain to his psychiatric claim, and was not received within a year of his death.  Prior to this correspondence, the record contained a February 2004 letter from the VA to the Veteran regarding his claim for benefits. 

For the reasons stated above, the Board finds that the criteria for accrued benefits have not been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


